200 F.2d 558
BAPTIST MEMORIAL HOSPITAL, Defendant and Appellant,v.Edith WELLS and John Wells, Individually and as father andnext friend of James Chadwick Wells, a minor,Plaintiffs and Appellees, Dr. AlbertBall, Defendant and Appellee.
Nos. 11555, 11556.
United States Court of Appeals Sixth Circuit.
Dec. 19, 1952.

Appeals from the United States District Court for the Western District of Tenn.;  Marion Speed Boyd, Judge.
Chas. L. Neely, Memphis, Tenn., for Baptist Memorial Hospital.
Nelson, Norvell, Owens & Floyd, Memphis, Tenn., for Edith Wells et al.
Armstrong, McCadden, Allen, Braden & Goodman, Memphis, Tenn., for Dr. Albert Ball.
Before SIMONS, Chief Judge, and ALLEN and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of the record, the briefs of the parties, and the argument of counsel in open court, and it appearing that the case on appeal presents solely questions of fact which were submitted to the jury by the district court under proper instructions, and it further appearing that the verdict of the jury and the judgment of the court are sustained by the evidence, and the court being duly advised.


2
Now, therefore, it is ordered, adjudged, and decreed that the judgment of the district court be and is hereby affirmed.